UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08673 Dreyfus Investment Portfolios (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/11 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Core Value Portfolio September 30, 2011 (Unaudited) Common Stocks99.2% Shares Value ($) Consumer Discretionary15.4% Carnival 12,100 366,630 CBS, Cl. B 5,660 115,351 General Motors 4,751 a 95,875 Guess? 6,430 183,191 Home Depot 8,950 294,186 Johnson Controls 14,380 379,201 Newell Rubbermaid 15,610 185,291 News, Cl. A 19,590 303,057 NVR 220 b 132,876 Omnicom Group 19,750 727,590 Staples 9,620 127,946 Time Warner 13,443 402,887 Toll Brothers 6,460 b 93,218 Viacom, Cl. B 4,830 187,114 Walt Disney 11,460 345,634 Consumer Staples8.5% ConAgra Foods 8,480 205,386 CVS Caremark 10,490 352,254 Dr. Pepper Snapple Group 8,970 347,857 Energizer Holdings 5,840 b 388,010 Kraft Foods, Cl. A 9,880 331,770 PepsiCo 8,810 545,339 Energy14.1% Anadarko Petroleum 9,610 605,910 EOG Resources 3,150 223,681 Exxon Mobil 8,170 593,387 Hess 2,290 120,133 Occidental Petroleum 14,570 1,041,755 Schlumberger 17,260 1,030,940 Financial20.2% American Express 3,150 141,435 Ameriprise Financial 7,210 283,786 AON 6,650 279,167 Capital One Financial 7,820 a 309,907 Chubb 2,310 138,577 Citigroup 15,416 394,958 Comerica 12,910 296,543 Franklin Resources 1,300 124,332 JPMorgan Chase & Co. 19,840 597,581 Marsh & McLennan 10,740 285,040 MetLife 12,520 350,685 Moody's 6,630 a 201,883 PNC Financial Services Group 5,270 253,961 Prudential Financial 5,300 248,358 SunTrust Banks 12,710 228,145 TD Ameritrade Holding 11,670 171,607 U.S. Bancorp 5,490 129,235 Wells Fargo & Co. 30,340 731,801 Health Care16.4% Amgen 5,880 323,106 Baxter International 3,760 211,086 CIGNA 6,030 252,898 Johnson & Johnson 9,520 606,519 McKesson 4,040 293,708 Medtronic 4,130 137,281 Merck & Co. 16,690 545,930 Mylan 7,050 b 119,850 Pfizer 60,380 1,067,518 Thermo Fisher Scientific 2,750 b 139,260 UnitedHealth Group 7,810 360,197 Watson Pharmaceuticals 2,040 b 139,230 Industrial9.6% Caterpillar 2,570 189,769 Cooper Industries 2,530 116,684 Dover 7,460 347,636 Eaton 4,940 175,370 General Electric 49,480 754,075 Honeywell International 2,670 117,240 Hubbell, Cl. B 2,310 114,437 Owens Corning 6,350 b 137,668 Pitney Bowes 7,390 a 138,932 Stanley Black & Decker 2,330 114,403 Thomas & Betts 2,820 b 112,546 United Technologies 1,810 127,352 Information Technology10.6% Accenture, Cl. A 2,500 131,700 BMC Software 8,270 b 318,891 Cisco Systems 32,830 508,537 Corning 7,110 87,880 eBay 4,850 b 143,026 Electronic Arts 23,820 b 487,119 Oracle 9,710 279,065 QUALCOMM 13,080 636,080 SanDisk 3,260 b 131,541 Materials3.3% Air Products & Chemicals 1,610 122,956 Celanese, Ser. A 5,760 187,373 Cliffs Natural Resources 2,390 122,296 Dow Chemical 11,290 253,573 Freeport-McMoRan Copper & Gold 4,870 148,291 Utilities1.1% Exelon 6,660 Total Common Stocks (cost $28,911,193) Other Investment.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $89,000) 89,000 c Investment of Cash Collateral for Securities Loaned2.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $648,932) 648,932 c Total Investments (cost $29,649,125) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At September 30, 2011, the value of the fund's securities on loan was $615,191 value of the collateral held by the fund was $648,932. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2011, the aggregate cost of investment securities for income tax purposes was $29,649,125. Net unrealized depreciation on investments was $3,532,917 of which $642,342 related to appreciated investment securities and $4,175,259 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Financial 20.2 Health Care 16.4 Consumer Discretionary 15.4 Energy 14.1 Information Technology 10.6 Industrial 9.6 Consumer Staples 8.5 Materials 3.3 Money Market Investments 2.9 Utilities 1.1 † Based on net assets. The following is a summary of the inputs used as of September 30, 2011 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 25,378,276 - - Mutual Funds 737,932 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Midcap Stock Portfolio September 30, 2011 (Unaudited) Common Stocks99.2% Shares Value ($) Consumer Discretionary16.0% American Greetings, Cl. A 36,500 a 675,250 ANN 21,700 a,b 495,628 Bob Evans Farms 65,200 a 1,859,504 Brinker International 93,150 a 1,948,698 Cheesecake Factory 49,400 a,b 1,217,710 Dillard's, Cl. A 11,100 482,628 ITT Educational Services 27,400 a,b 1,577,692 Meredith 75,100 a 1,700,264 O'Reilly Automotive 29,600 b 1,972,248 PetSmart 38,700 1,650,555 RadioShack 81,200 a 943,544 Scholastic 37,700 a 1,056,731 Signet Jewelers 1,800 60,840 Sotheby's 57,700 1,590,789 TRW Automotive Holdings 10,300 b 337,119 Warnaco Group 2,750 b 126,747 Weight Watchers International 19,900 1,159,175 Williams-Sonoma 42,400 1,305,496 Wynn Resorts 500 57,540 Consumer Staples7.2% Church & Dwight 66,200 2,926,040 Coca-Cola Enterprises 70,600 1,756,528 Constellation Brands, Cl. A 90,400 b 1,627,200 Dr. Pepper Snapple Group 2,000 77,560 Smithfield Foods 110,400 b 2,152,800 Tootsie Roll Industries 2,100 50,652 Tyson Foods, Cl. A 33,600 583,296 Energy8.2% Arch Coal 54,400 793,152 Cimarex Energy 26,700 1,487,190 Murphy Oil 4,100 181,056 Oceaneering International 13,900 491,226 Plains Exploration & Production 47,700 b 1,083,267 SEACOR Holdings 19,700 a 1,580,137 Southern Union 3,400 a 137,938 Superior Energy Services 61,100 b 1,603,264 Tesoro 73,400 b 1,429,098 Valero Energy 83,400 1,482,852 Whiting Petroleum 1,700 b 59,636 Financial16.0% American Financial Group 50,975 1,583,793 Apartment Investment & Management, Cl. A 27,600 c 610,512 Cathay General Bancorp 155,700 1,771,866 Comerica 13,700 314,689 Equity One 6,100 a,c 96,746 Highwoods Properties 18,800 a,c 531,288 Hospitality Properties Trust 66,700 c 1,416,041 Huntington Bancshares 36,700 176,160 Jones Lang LaSalle 14,900 771,969 KeyCorp 239,400 1,419,642 Liberty Property Trust 19,700 a,c 573,467 Macerich 6,447 c 274,836 Rayonier 61,350 a,c 2,257,066 Reinsurance Group of America 25,400 1,167,130 SEI Investments 125,200 1,925,576 SL Green Realty 21,800 a,c 1,267,670 StanCorp Financial Group 35,000 a 964,950 SVB Financial Group 1,400 b 51,800 Waddell & Reed Financial, Cl. A 50,800 1,270,508 Webster Financial 115,000 a 1,759,500 Weingarten Realty Investors 3,200 a,c 67,744 Health Care10.9% Agilent Technologies 48,200 b 1,506,250 AMERIGROUP 5,600 b 218,456 Charles River Laboratories International 1,800 b 51,516 Covance 42,500 b 1,931,625 Health Net 25,800 b 611,718 Hill-Rom Holdings 51,900 1,558,038 Humana 13,300 967,309 IDEXX Laboratories 21,700 a,b 1,496,649 Kinetic Concepts 15,900 b 1,047,651 Life Technologies 1,700 b 65,331 LifePoint Hospitals 12,200 a,b 447,008 Myriad Genetics 11,000 a,b 206,140 Techne 29,200 1,985,892 United Therapeutics 45,100 a,b 1,690,799 Watson Pharmaceuticals 800 b 54,600 Industrial11.7% AGCO 1,700 b 58,769 Alaska Air Group 38,400 b 2,161,536 Copart 2,172 a,b 84,969 Corrections Corp. of America 49,200 b 1,116,348 Donaldson 1,400 a 76,720 Dun & Bradstreet 4,700 287,922 Gardner Denver 29,600 1,881,080 KBR 22,100 522,223 Kennametal 62,700 2,052,798 Korn/Ferry International 12,300 b 149,937 Nordson 41,800 a 1,661,132 Pitney Bowes 86,900 a 1,633,720 Timken 51,100 1,677,102 URS 48,000 b 1,423,680 Information Technology17.2% ACI Worldwide 41,100 b 1,131,894 Arrow Electronics 54,600 b 1,516,788 BMC Software 5,700 b 219,792 CA 89,500 1,737,195 Cadence Design Systems 52,700 b 486,948 Convergys 49,800 b 467,124 DST Systems 41,544 1,820,874 FactSet Research Systems 23,900 a 2,126,383 Fair Isaac 60,500 1,320,715 Fairchild Semiconductor International 123,900 b 1,338,120 IAC/InterActiveCorp 40,300 a,b 1,593,865 Integrated Device Technology 9,600 b 49,440 Lender Processing Services 24,400 334,036 LSI 63,900 b 331,002 Parametric Technology 3,400 b 52,292 Plantronics 58,700 a 1,670,015 QLogic 99,300 b 1,259,124 Synopsys 64,300 b 1,566,348 Tech Data 32,300 b 1,396,329 Vishay Intertechnology 169,000 a,b 1,412,840 Materials5.1% Cabot 21,500 532,770 Domtar 29,200 a 1,990,564 Eastman Chemical 700 47,971 Minerals Technologies 36,600 1,803,282 NewMarket 12,920 a 1,962,160 Steel Dynamics 5,200 51,584 Westlake Chemical 1,600 54,848 Telecommunication Services1.1% Telephone & Data Systems 68,500 Utilities5.8% Great Plains Energy 117,400 2,265,820 Hawaiian Electric Industries 90,500 a 2,197,340 NV Energy 35,900 528,089 Questar 132,200 2,341,262 Wisconsin Energy 1,900 59,451 Total Common Stocks (cost $140,168,399) Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,092,000) 1,092,000 d Investment of Cash Collateral for Securities Loaned20.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $26,206,888) 26,206,888 d Total Investments (cost $167,467,287) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At September 30, 2011, the value of the fund's securities on loan was $24,830,039 and the value of the collateral held by the fund was $26,206,888. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At September 30, 2011, the aggregate cost of investment securities for income tax purposes was $167,467,287. Net unrealized depreciation on investments was $14,425,588 of which $6,651,214 related to appreciated investment securities and $21,076,802 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Money Market Investments 21.6 Information Technology 17.2 Consumer Discretionary 16.0 Financial 16.0 Industrial 11.7 Health Care 10.9 Energy 8.2 Consumer Staples 7.2 Utilities 5.8 Materials 5.1 Telecommunication Services 1.1 † Based on net assets. The following is a summary of the inputs used as of September 30, 2011 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 125,681,971 - - Equity Securities - Foreign+ 60,840 - - Mutual Funds 27,298,888 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio September 30, 2011 (Unaudited) Common Stocks98.4% Shares Value ($) Consumer Discretionary14.9% American Public Education 7,448 a,b 253,232 Arbitron 12,083 399,706 Audiovox, Cl. A 3,595 b 19,737 Big 5 Sporting Goods 8,240 50,099 Biglari Holdings 725 b 214,883 BJ's Restaurants 8,779 a,b 387,242 Blue Nile 6,892 a,b 243,150 Blyth 2,449 135,797 Boyd Gaming 20,388 a,b 99,901 Brown Shoe 16,123 a 114,796 Brunswick 38,463 540,021 Buckle 11,051 a 425,021 Buffalo Wild Wings 6,716 a,b 401,617 Cabela's 15,067 a,b 308,723 Callaway Golf 16,664 a 86,153 Capella Education 7,621 a,b 216,284 Carter's 21,011 a,b 641,676 Cato, Cl. A 13,296 299,958 CEC Entertainment 9,533 a 271,405 Children's Place Retail Stores 10,866 a,b 505,595 Christopher & Banks 13,042 46,038 Coinstar 13,494 a,b 539,760 Corinthian Colleges 20,130 a,b 31,403 Cracker Barrel Old Country Store 9,272 371,622 Crocs 36,626 b 866,937 DineEquity 5,821 a,b 224,050 Drew Industries 5,096 101,818 E.W. Scripps, Cl. A 15,372 a,b 107,604 Ethan Allen Interiors 13,996 a 190,486 Finish Line, Cl. A 21,184 423,468 Fred's, Cl. A 19,860 a 211,708 Genesco 9,016 b 464,594 Group 1 Automotive 9,900 a 351,945 Harte-Hanks 11,970 a 101,506 Haverty Furniture 2,845 28,422 Helen of Troy 11,327 b 284,534 Hibbett Sports 12,333 b 417,965 Hillenbrand 23,010 a 423,384 Hot Topic 13,550 103,387 HSN 15,707 520,373 Iconix Brand Group 32,322 a,b 510,688 Interval Leisure Group 19,041 b 253,626 iRobot 9,576 a,b 240,932 Jack in the Box 17,924 b 357,046 JAKKS Pacific 13,368 253,324 JOS. A. Bank Clothiers 10,478 b 488,589 K-Swiss, Cl. A 7,151 a,b 30,392 Kid Brands 8,191 b 21,624 Kirkland's 5,690 b 52,177 La-Z-Boy 23,874 a,b 176,906 Lincoln Educational Services 8,234 66,613 Lithia Motors, Cl. A 8,280 119,066 Live Nation 59,062 a,b 473,087 Liz Claiborne 34,698 a,b 173,490 Lumber Liquidators Holdings 8,855 a,b 133,710 M/I Homes 7,103 b 42,689 Maidenform Brands 9,655 b 226,024 Marcus 12,914 128,494 MarineMax 3,918 b 25,349 Men's Wearhouse 22,190 578,715 Meritage Homes 11,440 b 173,202 Midas 4,531 a,b 37,154 Monarch Casino & Resort 4,268 b 41,741 Monro Muffler Brake 12,701 a 418,752 Movado Group 10,554 128,548 NutriSystem 9,599 a 116,244 OfficeMax 30,932 b 150,020 Oxford Industries 5,155 a 176,817 P.F. Chang's China Bistro 10,829 a 294,982 Papa John's International 9,543 b 290,107 Peet's Coffee & Tea 4,992 a,b 277,755 PEP Boys-Manny Moe & Jack 24,039 237,265 Perry Ellis International 4,077 b 76,648 PetMed Express 12,305 a 110,745 Pinnacle Entertainment 24,147 b 219,255 Pool 19,870 a 520,197 Quiksilver 50,858 b 155,117 Red Robin Gourmet Burgers 6,644 b 160,054 Resources Connection 18,384 179,796 Ruby Tuesday 27,752 b 198,704 Rue21 5,403 a,b 122,594 Ruth's Hospitality Group 18,116 a,b 77,718 Select Comfort 23,490 b 328,155 Shuffle Master 27,059 b 227,566 Skechers USA, Cl. A 11,737 a,b 164,670 Sonic 27,209 b 192,368 Sonic Automotive, Cl. A 12,881 a 138,986 Spartan Motors 17,439 72,023 Stage Stores 16,167 a 224,236 Standard Motor Products 10,992 142,566 Standard-Pacific 36,275 a,b 89,599 Stein Mart 11,942 74,638 Steven Madden 13,912 b 418,751 Sturm Ruger & Co. 8,473 a 220,129 Superior Industries International 11,012 a 170,135 Texas Roadhouse 27,233 360,020 True Religion Apparel 10,773 b 290,440 Tuesday Morning 10,924 b 38,452 Universal Electronics 5,896 b 96,635 Universal Technical Institute 8,826 b 119,945 Vitamin Shoppe 11,983 b 448,644 Winnebago Industries 10,835 a,b 74,978 Wolverine World Wide 19,409 645,349 Zale 15,016 a,b 42,796 Zumiez 10,217 a,b 178,900 Consumer Staples4.4% Alliance One International 27,656 a,b 67,481 Andersons 6,603 222,257 B&G Foods 19,428 324,059 Boston Beer, Cl. A 4,173 a,b 303,377 Cal-Maine Foods 5,184 162,933 Calavo Growers 3,279 a 67,285 Casey's General Stores 14,808 646,369 Central Garden & Pet, Cl. A 23,946 b 169,538 Darling International 47,227 a,b 594,588 Diamond Foods 8,508 a 678,853 Hain Celestial Group 18,444 b 563,464 Inter Parfums 4,428 68,413 J&J Snack Foods 5,719 274,798 Medifast 6,796 a,b 109,755 Nash Finch 5,459 147,011 Prestige Brands Holdings 17,842 b 161,470 Sanderson Farms 6,448 a 306,280 Seneca Foods, Cl. A 2,640 b 52,272 Snyders-Lance 17,010 a 354,659 Spartan Stores 10,665 165,094 TreeHouse Foods 14,768 b 913,253 United Natural Foods 18,625 a,b 689,870 WD-40 7,240 288,442 Energy3.9% Approach Resources 10,461 a,b 177,732 Basic Energy Services 11,274 b 159,640 Bristow Group 15,529 a 658,895 Contango Oil & Gas 5,642 b 308,674 Georesources 7,387 a,b 131,415 Gulf Island Fabrication 4,971 102,800 Gulfport Energy 15,967 b 386,082 Hornbeck Offshore Services 8,563 a,b 213,304 ION Geophysical 59,414 a,b 281,028 Lufkin Industries 12,564 a 668,530 Matrix Service 11,481 b 97,703 OYO Geospace 1,617 b 91,021 Penn Virginia 17,067 a 95,063 Petroleum Development 8,397 b 162,818 PetroQuest Energy 24,385 a,b 134,118 Pioneer Drilling 26,357 a,b 189,243 SEACOR Holdings 9,195 737,531 Stone Energy 21,488 b 348,320 Swift Energy 17,392 a,b 423,321 Tetra Technologies 32,047 a,b 247,403 World Fuel Services 27,422 a 895,328 Financial19.7% Acadia Realty Trust 13,638 c 255,031 AMERISAFE 4,768 b 87,779 Bank Mutual 15,122 a 39,468 Bank of the Ozarks 9,218 a 192,933 BioMed Realty Trust 50,050 a,c 829,328 Boston Private Financial Holdings 32,694 a 192,241 Brookline Bancorp 27,518 a 212,164 Calamos Asset Management, Cl. A 9,781 97,908 Cash America International 11,827 a 605,069 Cedar Shopping Centers 19,730 c 61,360 City Holding 7,867 a 212,330 Colonial Properties Trust 34,183 c 620,763 Columbia Banking System 19,136 274,028 Community Bank System 13,210 a 299,735 Delphi Financial Group, Cl. A 23,945 515,296 DiamondRock Hospitality 69,415 c 485,211 Dime Community Bancshares 6,381 64,640 EastGroup Properties 11,472 c 437,542 eHealth 7,144 a,b 97,587 Employers Holdings 11,402 145,490 Encore Capital Group 5,522 a,b 120,656 Entertainment Properties Trust 19,676 a,c 766,970 Extra Space Storage 39,976 a,c 744,753 EZCORP, Cl. A 19,086 b 544,714 F.N.B. 53,267 a 456,498 Financial Engines 15,088 b 273,244 First BanCorp 8,955 a,b 25,074 First Cash Financial Services 11,808 a,b 495,346 First Commonwealth Financial 48,157 178,181 First Financial Bancorp 20,379 a 281,230 First Financial Bankshares 13,657 a 357,267 First Midwest Bancorp 31,944 233,830 Forestar Group 14,683 b 160,192 Franklin Street Properties 31,137 a,c 352,159 Getty Realty 11,371 a,c 163,970 Glacier Bancorp 25,627 a 240,125 Hanmi Financial 99,231 a,b 82,362 Healthcare Realty Trust 28,543 c 480,950 Home Bancshares 9,278 c 196,879 Horace Mann Educators 14,849 169,427 Independent Bank/MA 7,374 a 160,311 Infinity Property & Casualty 5,502 288,745 Inland Real Estate 37,290 c 272,217 Interactive Brokers Group, Cl. A 19,300 268,849 Investment Technology Group 18,024 b 176,455 Kilroy Realty 22,266 a,c 696,926 Kite Realty Group Trust 30,671 c 112,256 LaSalle Hotel Properties 36,175 c 694,560 Lexington Realty Trust 62,069 a,c 405,931 LTC Properties 14,144 c 358,126 Meadowbrook Insurance Group 23,263 207,273 Medical Properties Trust 44,795 c 400,915 Mid-America Apartment Communities 14,200 a,c 855,124 Nara Bancorp 22,921 b 139,130 National Financial Partners 19,461 a,b 212,903 National Penn Bancshares 46,566 a 326,428 National Retail Properties 39,360 a,c 1,057,603 Navigators Group 4,480 b 193,536 NBT Bankcorp 11,061 a 205,956 Northwest Bancshares 39,081 a 465,455 Old National Bancorp 42,797 a 398,868 Oritani Financial 22,752 292,591 PacWest Bancorp 16,133 224,894 Parkway Properties 9,261 c 101,964 Pennsylvania Real Estate Investment Trust 25,308 a,c 195,631 Pinnacle Financial Partners 16,126 b 176,418 Piper Jaffray 6,866 b 123,107 Portfolio Recovery Associates 7,485 a,b 465,717 Post Properties 21,082 c 732,389 Presidential Life 8,905 73,199 PrivateBancorp 27,691 208,236 ProAssurance 11,765 847,315 Prospect Capital 38,341 a 322,448 Provident Financial Services 19,365 208,174 PS Business Parks 8,514 c 421,784 RLI 7,229 459,620 S&T Bancorp 8,629 a 139,445 Safety Insurance Group 6,882 260,346 Saul Centers 3,114 c 105,284 Selective Insurance Group 24,745 322,922 Signature Bank 17,862 a,b 852,553 Simmons First National, Cl. A 8,501 a 184,472 Sovran Self Storage 10,813 c 401,919 Sterling Bancorp 9,532 69,202 Stewart Information Services 8,731 a 77,182 Stifel Financial 20,299 b 539,141 Susquehanna Bancshares 58,010 a 317,315 SWS Group 8,748 41,028 Tanger Factory Outlet Centers 33,307 c 866,315 Texas Capital Bancshares 15,149 a,b 346,155 Tompkins Financial 2,078 a 74,351 Tower Group 14,445 330,213 Trustco Bank 48,333 215,565 UMB Financial 13,517 433,625 Umpqua Holdings 48,227 a 423,915 United Bankshares 16,454 a 330,561 United Community Banks 4,817 a,b 40,896 United Fire & Casualty 10,414 184,224 Universal Health Realty Income Trust 4,385 c 147,380 Urstadt Biddle Properties, Cl. A 9,951 c 158,917 Wilshire Bancorp 17,189 a,b 47,098 Wintrust Financial 12,585 a 324,819 World Acceptance 6,870 a,b 384,377 Health Care12.4% Abaxis 7,086 a,b 162,340 Affymetrix 32,936 b 161,386 Air Methods 3,957 b 251,942 Align Technology 29,876 a,b 453,219 Almost Family 3,688 a,b 61,331 Amedisys 10,112 b 149,860 AMN Healthcare Services 9,276 b 37,197 AmSurg 13,019 b 292,927 Analogic 5,436 246,849 ArQule 24,204 b 122,230 Bio-Reference Labs 8,123 a,b 149,544 Cambrex 18,136 b 91,405 Cantel Medical 4,324 a 91,323 Centene 21,234 a,b 608,779 Chemed 9,521 523,274 Computer Programs & Systems 4,254 281,402 CONMED 13,420 b 308,794 CorVel 3,045 b 129,412 Cross Country Healthcare 6,587 b 27,534 CryoLife 20,291 b 91,107 Cubist Pharmaceuticals 23,315 a,b 823,486 Cyberonics 10,720 b 303,376 Emergent BioSolutions 11,572 b 178,556 Ensign Group 4,503 104,064 Enzo Biochem 12,412 b 31,899 eResearch Technology 17,748 b 79,156 Gentiva Health Services 9,776 b 53,964 Greatbatch 11,906 a,b 238,239 Haemonetics 11,215 b 655,853 Hanger Orthopedic Group 12,660 b 239,147 Healthspring 26,944 a,b 982,378 Healthways 14,763 b 145,120 Hi-Tech Pharmacal 5,102 b 171,427 HMS Holdings 32,247 b 786,504 ICU Medical 5,636 b 207,405 Integra LifeSciences Holdings 8,501 b 304,081 Invacare 14,994 345,462 IPC The Hospitalist 5,923 b 211,392 Kensey Nash 5,170 a,b 126,665 Landauer 2,835 140,446 LCA-Vision 7,730 a,b 16,542 LHC Group 6,386 b 108,945 Magellan Health Services 12,455 b 601,576 MedCath 10,077 b 139,869 Medicines 23,645 b 351,838 Meridian Bioscience 13,966 219,825 Merit Medical Systems 13,206 b 173,527 Molina Healthcare 12,721 b 196,412 MWI Veterinary Supply 4,460 b 306,937 Natus Medical 11,576 b 110,088 Neogen 8,274 b 287,273 NuVasive 14,542 a,b 248,232 Omnicell 14,722 b 202,869 Palomar Medical Technologies 3,162 a,b 24,917 Par Pharmaceutical Cos. 16,372 b 435,823 PAREXEL International 23,188 b 438,949 PharMerica 12,986 b 185,310 PSS World Medical 23,863 a,b 469,862 Quality Systems 7,413 a 719,061 Questcor Pharmaceuticals 25,124 b 684,880 Regeneron Pharmaceuticals 30,164 a,b 1,755,545 Salix Pharmaceuticals 23,209 a,b 686,986 Savient Pharmaceuticals 26,366 a,b 108,101 SonoSite 5,428 a,b 164,686 SurModics 9,043 b 82,291 Symmetry Medical 12,617 b 97,403 ViroPharma 27,703 b 500,593 West Pharmaceutical Services 14,640 a 543,144 Zoll Medical 8,871 b 334,792 Industrial14.7% A.O. Smith 14,180 454,185 AAON 4,458 70,213 AAR 14,109 a 235,197 ABM Industries 19,186 365,685 Actuant, Cl. A 30,291 598,247 Aerovironment 6,461 a,b 181,877 Albany International, Cl. A 13,277 242,305 Allegiant Travel 5,114 a,b 241,023 American Science & Engineering 2,886 176,190 Apogee Enterprises 11,029 94,739 Applied Industrial Technologies 15,433 419,160 Arkansas Best 8,581 138,583 Astec Industries 8,799 b 257,635 AZZ 3,913 151,707 Badger Meter 4,540 a 131,342 Barnes Group 18,883 a 363,498 Belden 20,826 537,103 Brady, Cl. A 23,128 a 611,273 Briggs & Stratton 23,134 312,540 Cascade 3,806 127,082 CDI 1,932 20,634 Ceradyne 11,558 b 310,795 CIRCOR International 6,330 185,912 CLARCOR 21,315 882,015 Comfort Systems USA 10,966 91,237 Consolidated Graphics 5,221 b 190,723 Cubic 7,654 299,042 Curtiss-Wright 20,327 a 586,027 Dolan 11,624 b 104,500 Dycom Industries 14,813 b 226,639 EMCOR Group 27,284 554,684 Encore Wire 6,412 131,959 EnPro Industries 7,417 b 220,137 ESCO Technologies 12,538 319,719 Exponent 5,334 b 220,454 Federal Signal 25,067 110,796 Forward Air 12,148 309,167 G&K Services, Cl. A 7,677 196,071 GenCorp 20,805 a,b 93,414 Geo Group 23,853 b 442,712 Gibraltar Industries 13,585 b 110,310 Griffon 12,973 b 106,119 Healthcare Services Group 23,760 a 383,486 Heartland Express 22,117 a 299,907 Heidrick & Struggles International 6,580 108,241 Hub Group, Cl. A 13,759 b 388,967 II-VI 20,920 b 366,100 Insituform Technologies, Cl. A 15,721 a,b 182,049 Insperity 11,451 254,785 Interface, Cl. A 22,932 271,974 John Bean Technologies 8,345 119,000 Kaman 9,051 a 252,070 Kaydon 14,558 417,523 Kelly Services, Cl. A 14,672 a 167,261 Knight Transportation 27,617 a 367,582 Lawson Products 259 3,502 Lindsay 5,860 a 315,268 Lydall 6,747 b 60,048 Mobile Mini 17,121 a,b 281,469 Moog, Cl. A 19,629 a,b 640,298 Mueller Industries 14,132 a 545,354 National Presto Industries 1,568 a 136,275 Navigant Consulting 17,856 b 165,525 NCI Building Systems 8,088 b 61,145 Old Dominion Freight Line 18,844 b 545,911 On Assignment 13,891 b 98,209 Orbital Sciences 24,903 b 318,758 Orion Marine Group 8,447 b 48,739 Powell Industries 3,535 b 109,479 Quanex Building Products 19,420 212,649 Robbins & Myers 18,151 630,021 School Specialty 5,541 a,b 39,507 Simpson Manufacturing 16,132 a 402,171 SkyWest 24,342 280,176 Standard Register 4,840 a 12,245 Standex International 5,276 164,242 SYKES Enterprises 19,019 b 284,334 Teledyne Technologies 13,997 b 683,893 Tennant 7,787 275,426 Tetra Tech 25,657 a,b 480,812 Toro 13,342 a 657,360 Tredegar 12,546 186,057 TrueBlue 19,774 b 224,039 UniFirst 5,355 242,528 United Stationers 19,648 535,408 Universal Forest Products 5,995 144,180 Viad 10,112 171,702 Vicor 10,339 90,466 Watts Water Technologies, Cl. A 11,728 a 312,551 Information Technology18.3% Advanced Energy Industries 13,380 b 115,336 Agilysys 6,998 b 49,896 Anixter International 12,427 589,537 Arris Group 46,127 b 475,108 ATMI 15,211 b 240,638 Avid Technology 10,611 b 82,129 Bel Fuse, Cl. B 6,123 a 95,458 Benchmark Electronics 20,946 b 272,507 Black Box 5,569 118,898 Blackbaud 15,816 352,222 Blue Coat Systems 17,657 b 245,079 Bottomline Technologies 13,273 b 267,318 Brightpoint 28,231 b 260,008 Brooks Automation 31,556 257,181 Cabot Microelectronics 10,356 a,b 356,143 CACI International, Cl. A 13,169 a,b 657,660 Cardtronics 17,234 b 395,003 Ceva 9,357 b 227,469 Checkpoint Systems 13,770 b 186,997 CIBER 34,347 a,b 104,071 Cirrus Logic 24,570 a,b 362,162 Cognex 17,328 a 469,762 Cohu 11,377 112,405 Commvault Systems 17,256 a,b 639,507 comScore 11,174 a,b 188,505 Comtech Telecommunications 11,680 328,091 CSG Systems International 14,495 a,b 183,217 CTS 13,448 a 109,332 Cymer 12,132 a,b 451,068 Daktronics 15,288 131,171 DealerTrack Holdings 16,782 a,b 262,974 DG Fastchannel 11,136 a,b 188,755 Digi International 10,315 b 113,465 Diodes 14,558 b 260,879 DSP Group 13,851 b 81,721 DTS 8,424 a,b 209,168 Ebix 16,167 a 237,655 Electro Scientific Industries 10,755 b 127,877 Entropic Communications 35,875 a,b 148,164 EPIQ Systems 14,214 178,101 Exar 20,976 b 119,773 FARO Technologies 6,501 b 205,107 FEI 16,006 b 479,540 Forrester Research 4,399 143,011 GT Advanced Technologies 51,868 a,b 364,113 Harmonic 39,152 b 166,788 Heartland Payment Systems 14,880 293,434 Hittite Microwave 10,255 b 499,418 iGATE 11,916 a 137,511 Infospace 16,988 b 142,020 Insight Enterprises 18,295 a,b 276,986 Interactive Intelligence Group 5,245 b 142,402 Intermec 18,997 b 123,860 Intevac 7,912 b 55,305 j2 Global Communications 20,374 a 548,061 JDA Software Group 19,198 a,b 450,001 Kopin 19,235 b 65,976 Kulicke & Soffa Industries 31,524 b 235,169 Liquidity Services 7,666 b 245,849 Littelfuse 10,014 a 402,663 LivePerson 17,883 b 177,936 LogMeIn 7,044 b 233,931 LoJack 15,056 b 47,728 Manhattan Associates 10,001 b 330,833 MAXIMUS 15,251 532,260 Mercury Computer Systems 12,530 b 144,095 Methode Electronics 17,813 132,351 Micrel 25,665 a 243,048 Microsemi 34,262 b 547,507 MicroStrategy, Cl. A 3,084 b 351,792 MKS Instruments 21,951 a 476,556 Monolithic Power Systems 16,204 a,b 164,957 Monotype Imaging Holdings 15,882 b 192,649 MTS Systems 7,454 228,391 Nanometrics 6,318 b 91,611 NCI, Cl. A 1,089 b 12,992 Netgear 14,885 b 385,373 NetScout Systems 15,684 b 179,111 Network Equipment Technologies 12,019 a,b 23,317 Newport 18,834 b 203,596 Novatel Wireless 8,747 a,b 26,416 Oplink Communications 8,730 b 132,172 OSI Systems 6,955 b 233,132 Park Electrochemical 9,958 212,802 PC-Tel 5,481 b 33,708 Perficient 11,530 b 84,400 Pericom Semiconductor 10,915 b 80,880 Plexus 14,893 a,b 336,880 Power Integrations 10,101 a 309,192 Progress Software 29,278 a,b 513,829 Pulse Electronics 19,682 a 56,291 Radisys 14,357 b 87,865 RightNow Technologies 9,024 a,b 298,243 Rofin-Sinar Technologies 13,129 b 252,077 Rogers 5,441 b 212,906 Rubicon Technology 6,001 a,b 65,591 Rudolph Technologies 14,334 b 95,894 ScanSource 9,162 b 270,829 Sigma Designs 9,303 a,b 72,936 Smith Micro Software 10,951 a,b 16,646 Sourcefire 9,693 a,b 259,385 Stamps.com 7,227 147,720 Standard Microsystems 8,380 b 162,572 Stratasys 7,678 a,b 142,350 Super Micro Computer 8,332 b 104,400 Supertex 2,517 b 43,544 Symmetricom 21,097 b 91,561 Synaptics 15,371 a,b 367,367 Synchronoss Technologies 9,701 a,b 241,652 SYNNEX 11,493 b 301,117 Take-Two Interactive Software 36,291 b 461,622 Taleo, Cl. A 17,493 b 449,920 Tekelec 23,904 b 144,380 TeleTech Holdings 11,711 b 178,476 Tessera Technologies 22,635 b 270,262 THQ 28,882 a,b 49,966 TriQuint Semiconductor 61,667 b 309,568 TTM Technologies 18,785 b 178,645 Tyler Technologies 12,197 a,b 308,340 Ultratech 10,103 b 173,266 United Online 38,235 199,969 Veeco Instruments 16,572 a,b 404,357 ViaSat 15,584 a,b 519,103 Virtusa 6,840 b 90,288 Volterra Semiconductor 9,117 a,b 175,320 Websense 18,792 a,b 325,102 Wright Express 15,040 b 572,122 XO Group 12,731 b 104,012 Materials4.9% A. Schulman 15,470 262,835 A.M. Castle & Co. 9,007 b 98,537 AMCOL International 8,663 a 207,825 American Vanguard 9,288 103,654 Arch Chemicals 9,688 454,561 Balchem 10,334 385,562 Buckeye Technologies 17,726 427,374 Calgon Carbon 19,874 a,b 289,564 Century Aluminum 25,862 a,b 231,206 Clearwater Paper 7,875 b 267,592 Deltic Timber 5,064 a 302,220 Eagle Materials 15,510 a 258,241 H.B. Fuller 21,392 389,762 Hawkins 3,123 a 99,436 Haynes International 4,847 210,602 Headwaters 28,981 b 41,733 Kaiser Aluminum 6,536 a 289,414 KapStone Paper and Packaging 16,789 b 233,199 Koppers Holdings 9,841 252,028 Kraton Performance Polymers 12,750 b 206,295 LSB Industries 7,682 b 220,243 Materion 7,940 b 180,079 Myers Industries 15,321 155,508 Neenah Paper 6,259 88,753 Olympic Steel 3,944 a 66,811 OM Group 13,351 b 346,725 PolyOne 37,843 405,299 Quaker Chemical 4,576 118,610 RTI International Metals 12,180 a,b 284,038 Schweitzer-Mauduit International 5,821 325,219 Stepan 2,709 181,991 STR Holdings 14,553 a,b 118,025 Texas Industries 10,798 a 342,729 Wausau Paper 18,045 a 115,308 Zep 9,255 139,010 Telecommunication Services.6% Atlantic Tele-Network 2,077 a 68,292 Cbeyond 13,103 b 92,507 Cincinnati Bell 67,300 b 207,957 General Communication, Cl. A 21,026 b 172,413 Neutral Tandem 13,652 b 132,151 NTELOS Holdings 12,067 213,948 USA Mobility 9,051 119,473 Utilities4.6% Allete 13,872 508,131 American States Water 6,689 226,958 Avista 22,608 539,201 Central Vermont Public Service 4,021 141,579 CH Energy Group 7,212 376,250 El Paso Electric 18,546 595,141 Laclede Group 10,428 404,085 New Jersey Resources 15,694 a 668,094 Northwest Natural Gas 9,679 426,844 NorthWestern 15,190 485,169 Piedmont Natural Gas 27,542 a 795,688 South Jersey Industries 11,115 a 552,971 Southwest Gas 20,000 a 723,400 UIL Holdings 19,037 a 626,888 UniSource Energy 16,172 a 583,647 Total Common Stocks (cost $163,997,743) Number Rights.0% of Rights Value($) Financial First BanCorp (cost $0) 8,955 b 0 Principal Short-Term Investments.2% Amount ($) Value ($) U.S. Treasury Bills 0.02%, 2/9/12 195,000 d 194,978 0.02%, 3/22/12 65,000 d 64,985 Total Short-Term Investments (cost $259,980) Other Investment.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,129,000) 1,129,000 e Investment of Cash Collateral for Securities Loaned28.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $46,866,440) 46,866,440 e Total Investments (cost $212,253,162) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At September 30, 2011, the value of the fund's securities on loan was $44,356,356 and the value of the collateral held by the fund was $46,866,440. b Non-income producing security. c Investment in real estate investment trust. d Held by a broker as collateral for open financial futures positions. e Investment in affiliated money market mutual fund. At September 30, 2011, the aggregate cost of investment securities for income tax purposes was $212,253,162. Net unrealized depreciation on investments was $1,246,727 of which $22,987,084 related to appreciated investment securities and $24,233,811 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Short-Term/Money Market Investments 29.2 Financial 19.7 Information Technology 18.3 Consumer Discretionary 14.9 Industrial 14.7 Health Care 12.4 Materials 4.9 Utilities 4.6 Consumer Staples 4.4 Energy 3.9 Telecommunication Services .6 † Based on net assets. STATEMENT OF FINANCIAL FUTURES September 30, 2011 (Unaudited) Market Value Unrealized Covered by Depreciation Contracts Contracts ($) Expiration at 9/30/2011 ($) Financial Futures Long Russell 2000 E-mini 39 2,501,850 December 2011 ) See notes to financial statements. The following is a summary of the inputs used as of September 30, 2011 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 162,751,032 - - Mutual Funds 47,995,440 - - U.S. Treasury - 259,963 - Rights+ 0 - - 0 Liabilities ($) Other Financial Instruments: Futures++ (110,307 ) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized depreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Technology Growth Portfolio September 30, 2011 (Unaudited) Common Stocks97.0% Shares Value ($) Consumer Discretionary8.4% Amazon.com 52,980 a 11,455,865 Priceline.com 10,230 a 4,597,976 Information Technology88.6% Accenture, Cl. A 118,230 6,228,356 Akamai Technologies 305,440 a 6,072,147 Apple 29,261 a 11,153,708 Atmel 533,720 a 4,307,120 BMC Software 124,060 a 4,783,754 Citrix Systems 48,850 a 2,663,791 Cognizant Technology Solutions, Cl. A 75,035 a 4,704,695 Corning 347,740 4,298,066 Cree 156,760 a,b 4,072,625 Cypress Semiconductor 250,110 a 3,744,147 Dell 264,740 a 3,746,071 Electronic Arts 287,302 a 5,875,326 EMC 279,290 a 5,862,297 F5 Networks 102,690 a,b 7,296,125 Fortinet 114,420 a 1,922,256 Google, Cl. A 16,080 a 8,271,230 Informatica 111,510 a 4,566,335 International Business Machines 56,260 9,847,188 LogMeIn 65,230 a,b 2,166,288 NetApp 182,320 a 6,187,941 Oracle 342,823 9,852,733 Paychex 196,340 5,177,486 QUALCOMM 241,530 11,745,604 Riverbed Technology 330,790 a 6,602,568 Salesforce.com 59,690 a,b 6,821,373 SanDisk 185,940 a 7,502,679 Taleo, Cl. A 110,610 a,b 2,844,889 Teradata 114,400 a 6,123,832 VMware, Cl. A 56,780 a 4,563,976 Total Common Stocks (cost $184,647,561) Other Investment3.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,861,000) 5,861,000 c Investment of Cash Collateral for Securities Loaned6.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $13,128,325) 13,128,325 c Total Investments (cost $203,636,886) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2011, the value of the fund's securities on loan was $12,240,847 and the value of the collateral held by the fund was $13,128,325. c Investment in affiliated money market mutual fund. At September 30 2011, the aggregate cost of investment securities for income tax purposes was $203,636,886. Net unrealized appreciation on investments was $410,886 of which $26,176,337 related to appreciated investment securities and $25,765,451 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Information Technology 88.6 Money Market Investments 10.0 Consumer Discretionary 8.4 † Based on net assets. The following is a summary of the inputs used as of September 30, 2011 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 185,058,447 - - Mutual Funds 18,989,325 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. - 3 - FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Portfolios By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 22, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 22, 2011 By: /s/ James Windels James Windels Treasurer Date: November 22, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company
